Exhibit 4.1(c) ATLAS RESOURCE PARTNERS HOLDINGS, LLC ATLAS RESOURCE FINANCE CORPORATION and the Guarantors named herein 7.750% SENIOR NOTES DUE 2021 SECOND SUPPLEMENTAL INDENTURE DATED AS OF JULY 23, 2015 U.S. BANK NATIONAL ASSOCIATION, Trustee This SECOND SUPPLEMENTAL INDENTURE, dated as of July 23, 2015, is among Atlas Resource Partners Holdings, LLC, a Delaware limited liability company (the “Company”), Atlas Resource Finance Corporation, a Delaware corporation (“Finance Co” and, together with the Company, the “Issuers”), Atlas Resource Partners, L.P. (“ARP”), each of the parties identified under the caption “Subsidiary Guarantors” on the signature page hereto (the “Subsidiary Guarantors” and, together with ARP, the “Guarantors”) and U.S. Bank National Association, a national banking association, as Trustee.
